Citation Nr: 1047400	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a respiratory disability, 
including emphysema, chronic obstructive pulmonary disease 
(COPD), and sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  This case has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran does not have a respiratory disability, to include 
emphysema, COPD, or sleep apnea that is attributable to military 
service, including in-service exposure to asbestos.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability, including 
emphysema, COPD, or sleep apnea, that is the result of disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2008, 
prior to the adjudication of his claim for service connection for 
a respiratory disability.  Specifically regarding VA's duty to 
notify, the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private treatment 
records, and provided examinations in furtherance of his claim.  
The Board notes that VA examinations with respect to the issue on 
appeal were obtained in May 2009 and October 2010.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board notes that the May 2009 VA opinion was the 
subject of a June 2010 Board remand because the examiner's 
opinion was found to be unclear and thus inadequate for 
determining whether any respiratory disability was traceable to 
active military service, including alleged in-service asbestos 
exposure.  However, another VA opinion was obtained in October 
2010, which the Board finds adequate, as it was predicated on a 
full reading of the STRs and medical records in the Veteran's 
claims file, and considered all of the pertinent evidence of 
record, including all potential risk factors for the development 
of the diagnosed respiratory ailments, and the Veteran's lay 
statements regarding the onset of his disability.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.

II. Background

The Veteran contends that he suffers from a respiratory 
disability caused by asbestos exposure during his period of 
active military service.  He alleges that his asbestos exposure 
occurred while working as a machinist mate in the engine room 
aboard the U.S.S. Ticonderoga.  He also reported working on 
valves and pipes that were wrapped in asbestos sheets, and 
described an incident involving a depth charge that prematurely 
exploded underneath the ship, rocking the ship and causing 
asbestos particles to fill the engine room.  The Veteran's DD 
Form 214 confirms his service aboard the U.S.S. Ticonderoga as a 
machinist mate, with the related civilian occupation noted to be 
an engineer.

Following discharge from active duty, the Veteran worked in 
construction, building bridges, and then he farmed about 240 
acres from 1956 until 1985, where he did a lot of spraying, and 
it was noted in a pulmonary report that the spraying caused him 
to be ill and sick afterwards, as he was spraying chemicals that 
included herbicides and pesticides.  See February 2008 report by 
S.S., M.D. of Pulmonary and Sleep consultants.  The Veteran quit 
farming in 1985 and went to work for a city in South Dakota doing 
maintenance work, including maintaining the roads, plowing snow, 
fixing sewer pipes etc.  See October 2010 VA examination.  

In 1996, the Veteran developed problems with severe headaches and 
had a large cerebral aneurysm.  He underwent a clipping of his 
cerebral aneurysm and also underwent 12 hours of cardiac bypass 
where his body was cooled down and his chest was opened.  After 
surgery, the Veteran was left with a generalized left-sided 
hemiparesis with inability to open his right eye, difficulty with 
dysphasia, swallowing, and muscular weakness.  He was also 
diagnosed with sleep apnea about the same time.  

The Veteran's primary respiratory complaint appears to be 
shortness of breath, which he first noticed in approximately 
1998.  The Veteran had a one to two-pack history of smoking from 
1956 to 1996 (about 45 years), but he quit smoking after his 
aneurysm.  See May 2009 and October 2010 VA examinations.

Throughout the pendency of this appeal, the Veteran has been 
diagnosed with several different respiratory ailments, including 
fibrosis/interstitial lung disease also known as restrictive lung 
disease, (see March 2009 x-ray reflecting subtle scattered lung 
fibrosis most marked in the lower lobes, an August 2009 Pulmonary 
and Sleep Consultants assessment by R.H., M.D., and a May 2009 VA 
examination).  The Veteran has also been diagnosed with chronic 
obstructive pulmonary disease (COPD) with emphysema and sleep 
apnea.  See May 2009 VA examination, and records from Sioux 
Valley Clinic dated from October 2003 through May 2005, and a 
December 1999 record from Central Plains Clinic.

The STRs contain a November 1956 discharge examination which 
reflects a normal clinical evaluation for the lungs.  The only 
in-service entry referencing a symptom related to the respiratory 
system is a November 1953 entry reflecting a head cold which 
included a sore throat.  Besides this one entry, the STRs do not 
include any evidence of a respiratory disability.

A May 2009 VA examiner reported no objective medical evidence of 
asbestos plaques on a CT scan, and opined that the Veteran's 
current respiratory symptoms were less likely than not a result 
of any asbestos exposure.  The examiner explained that there was 
not currently any evidence of asbestosis and there were no 
pleural plaques on the CT scan.  The examiner reasoned that the 
Veteran's sleep apnea would not be due to any asbestosis as this 
was an obstructive etiology and asbestosis was a restrictive 
process.  The examiner also noted that the Veteran had a severe 
brain insult with aneurysm that had left him with a significant 
left-sided hemiparesis that involved the respiratory muscles.  He 
opined that the Veteran's dyspnea would be more likely than not 
related to both obstructive and restrictive lung disease and 
hemiparesis, explaining that the Veteran's pulmonary function 
test in 1998 already indicated a restrictive process more likely 
related to his hemiparesis.  The examiner also noted that the 
Veteran farmed for thirty years, and noted that there may well be 
other environmental etiologies that might account for the 
fibrosis.  Based on this analysis, the examiner concluded that 
the Veteran's current respiratory symptoms were less likely as 
not a result of asbestosis.

The record also includes a letter submitted in January 2009 by 
S.S., M.D. noting that the Veteran had diagnoses of COPD and 
sleep apnea, and opined that the Veteran's lungs had been damaged 
by a combination of both smoking and inhalation of some chemicals 
during his early days.

An August 2009 assessment by R.H., M.D., of Pulmonary and Sleep 
Consultants PC stated that the Veteran did have clear exposure to 
asbestos which "undoubtedly" impacted his breathing.  Dr. H. 
also noted that thankfully the CT scan of the chest today did not 
show any pleural plaques, but noted that there was clearly 
interstitial disease at the bases, which was not enough to 
explain the whole picture but may be explained by the previous 
exposure to asbestos.  At this 2009 assessment, Dr. H. also 
opined that the impact of the cerebrovascular accident on the 
respiratory system was still quite significant.  

The Veteran was afforded another VA examination in October 2010.  
The VA examiner opined that the Veteran's respiratory 
disabilities, including fibrosis (interstitial lung disease), 
COPD, emphysema and sleep apnea were less likely than not related 
to military service, including in-service exposure to asbestos.  
Concerning fibrosis/interstitial lung disease, the VA examiner 
explained that the Veteran had normal pulmonary function tests 
(PFTs) prior to his surgery in 1996, and stated that most of his 
pulmonary problems developed after the surgery, as noted by his 
PFTs dated in 1996, 1997 and 1998.  The VA examiner noted that 
another cause for interstitial disease included chronic 
inflammation and infection, and noted that the Veteran had open 
heart cardiac chest surgery, when his lungs and heart were cooled 
for his head surgery, all of which can lead to scarring or 
fibrosis of the lungs.  The VA examiner opined that in this 
Veteran's case, his cardiac and brain surgeries are more than 
likely the major factors for his current findings of very subtle 
fibrosis.  Further, the VA examiner noted that the Veteran's 
chest x-rays were negative, and there had been no significant 
progression of the disability.

The 2010 VA examiner also explained that interstitial lung 
disease can be caused by other environmental factors besides 
asbestos and noted that the Veteran had environmental exposure 
other than asbestos after service.  Here, the Veteran reported 
basically four hours of asbestos exposure during service, and 
being exposed to sheets of asbestos wrapped around poles.  After 
separation, he farmed from 1959 to 1983 with spraying of 
chemicals through those years.  The VA examiner explained that 
the Veteran's farming with chemicals would more likely than not 
have aggravated his lungs rather than any in-service exposure to 
asbestos over a shorter time frame.  Finally, the VA examiner 
noted that depending on the severity of asbestos exposure, it 
could take anywhere from 1 year to a maximum of 50 years for 
symptoms related to the exposure to develop, most commonly 20 to 
30 years with developing shortness of breath gradually.  In this 
case, the examiner noted that the Veteran indicated that his 
respiratory problems started about 12 years earlier, which would 
temporally be more related to his surgery and subsequent surgical 
insult to his cardiovascular and respiratory status.  The VA 
examiner noted that the Veteran's aneurysm clipping and 
subsequent left hemiparesis could also affect the respiratory 
muscles, as shown by the diminished PFTs after surgery.

Regarding the Veteran's COPD and emphysema, the VA examiner noted 
that he would discuss them together as both were considered 
chronic obstructive pulmonary diseases and were sometimes used 
interchangeably.  The VA examiner noted that this was an 
obstructive type disease which is what had been seen on PFTs, and 
the Veteran had some decrease in his diffusion capacity function, 
which was caused by his fibrosis that was found to be the result 
of his 1996 surgery.  The VA examiner noted that the Veteran did 
not claim shortness of breath prior to his surgery, but did claim 
it after his surgery.  He concluded that his COPD was caused by 
his smoking, and also related to his 1996 surgery.  Specifically, 
the VA examiner explained that after he had surgery in 1996, he 
developed abnormal PFTs with obstructive type patterns, due to 
the surgical impact on his respiratory status with the opening up 
of his chest to cool the heart down, and his 12 hour heart and 
lung bypass.  The VA examiner opined that it was less likely than 
not that his COPD and emphysema were related to service, 
including in-service asbestos exposure.  Rather, the Veteran's 
currently diagnosed COPD and emphysema were more than likely the 
result of his cardiopulmonary bypass and problems with chronic 
aspiration, both considered significant risk factors in the 
development of COPD and emphysema.

In terms of sleep apnea, the VA examiner noted that sleep apnea 
was diagnosed at or after the Veteran's 1996 surgery, 40 years 
after service.  The examiner noted that sleep apnea is not a 
problem related to interstitial lung disease or infections; nor 
does the pathology of sleep apnea in any way relate to asbestos 
exposure.  In sum, the VA examiner opined that it was less likely 
than not that sleep apnea was related to service.

III. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board notes that common materials that may contain asbestos 
include steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
High exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.  During WWII, several million people employed in 
U.S. shipyards and U.S. Navy veterans were exposed to asbestos 
fibers because they were used extensively in military ship 
construction.  M21-1MR, Part IV.ii.2.C.9.g.

Diseases associated with exposure to asbestos are fibrosis, the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system, except the prostate.  M21-1MR, 
Part IV.ii.2.C.9.b.

Initially, the Board notes that although the Veteran has been 
diagnosed with restrictive lung disease (interstitial lung 
disease), with subtle fibrosis seen on a March 2009 x-ray, the 
Veteran has not been diagnosed with asbestosis, and CT scans have 
not shown evidence of pleural plaques.  See February 2008 
assessment by R.H., M.D., and May 2005 VA examination.

As will be explained below, the Board finds that service 
connection for a respiratory disability including COPD, 
emphysema, or sleep apnea is not warranted.  In this case, no 
respiratory disability is attributable to the Veteran's time 
spent on active duty from 1952 through 1956, including due to in-
service exposure to asbestos.  Although the Veteran has been 
diagnosed with restrictive lung disease/interstitial lung 
disease, COPD, emphysema, and sleep apnea (see May 2009 VA 
examination), there is no persuasive medical evidence of record 
that any of these disabilities was caused by or the result of 
asbestos exposure, or that asbestos exposure was a contributing 
factor in the development or progression of the Veteran's 
respiratory disabilities.  

Two different VA physicians have attributed the Veteran's 
respiratory ailments to other potential risk factors including 
tobacco abuse, exposure to chemicals from farming, and the likely 
cause of the Veteran's respiratory problems has been found to be 
a 1996 surgery for a cerebral aneurysm which required cardiac 
bypass surgery and resulted in respiratory problems.

Regarding the Veteran's currently diagnosed moderate restrictive 
lung disease-i.e., interstitial pulmonary fibrosis, the October 
2010 VA examiner opined that his fibrosis was less likely than 
not the result of asbestos exposure.  The VA examiner concluded 
that in this Veteran's case, his cardiac and brain surgeries were 
more than likely the major factors for his current findings of 
very subtle fibrosis.  The 2010 VA examiner explained that most 
of the Veteran's pulmonary problems did not develop until after 
his 1996 surgery related to a cerebral aneurysm.  Specifically, 
the VA examiner reasoned that the Veteran's aneurysm clipping and 
subsequent left hemiparesis affected his respiratory status, and 
respiratory muscles, as shown by the diminished pulmonary 
function tests (PFTs) after surgery.  For example, the Veteran 
had normal PFTs prior to his surgery in 1996, (as shown by PFTs 
in April 1996 showing a FEV1 of 108% of expected); however, after 
his surgery, a PFT dated in 1997 revealed a decreased FEV1 to 
65%, and a PFT conducted in 1998 showed respiratory obstruction.  
Further, the 2010 VA examiner noted that at the time of the brain 
surgery in 1996, when the Veteran underwent a clipping of his 
cerebral aneurysm, he also underwent 12 hours of cardiac bypass 
where his lungs and heart were cooled, and noted that this type 
of cardiac surgery can also lead to scarring or fibrosis of the 
lungs.  

Finally, the VA examiner explained that the onset of the Veteran 
shortness of breath, which the Veteran described first noticing 
in approximately 1998-only two years after his 1996 cerebral 
aneurysm surgery, was temporally more related to his surgery and 
subsequent surgical insult to his cardiovascular and respiratory 
status than it was to any in-service exposure to asbestos where, 
depending on the severity of exposure, most commonly takes 20 to 
30 years to develop shortness of breath.  In summary, the VA 
examiner opined that in this Veteran's case, his cardiac and 
brain surgeries were more than likely the major factors for his 
current findings of very subtle fibrosis (noted in a March 2009 
x-ray).  

In terms of environmental factors that can lead to interstitial 
fibrosis-i.e., exposure to chemicals as a cause of the Veteran's 
subtle fibrosis, the 2010 VA examiner concluded that the 
Veteran's post-service farming from approximately 1959 to 1983, 
which included spraying chemicals (herbicides and pesticides) 
through those years, would more likely than not have aggravated 
his lungs rather than any in-service exposure to asbestos over a 
shorter time frame.  

Although the May 2005 VA examiner's opinion was confusing because 
he framed his discussion in terms of the disease of asbestosis 
instead of exposure to asbestos, he was in agreement with the 
October 2010 examiner's opinion that the Veteran's shortness of 
breath (dyspnea) would be more likely than not related to a 
severe brain insult with aneurysm and resulting restrictive lung 
disease, and left-sided hemiparesis that involved the respiratory 
muscles.  The 2009 examiner explained that the Veteran's 
pulmonary function test in 1998 indicated a restrictive process 
more likely related to his hemiparesis.  In short, the May 2005 
VA examiner did not attribute any currently diagnosed respiratory 
disability to the Veteran's exposure to asbestos.  Instead, he 
opined that the Veteran's current respiratory problems were 
traceable to 1996 cardiac and brain surgeries.

The record includes an August 2009 assessment by Pulmonary and 
Sleep Consultants PC where R.H., M.D. stated that the Veteran did 
have clear exposure to asbestos which "undoubtedly" impacted 
his breathing.  Dr. H. did not provide a rationale for his 
opinion, nor did he consider other possible factors for the 
Veteran's breathing problems, and therefore, this 2009 statement 
that asbestos exposure "undoubtedly" impacted his breathing, is 
not considered sufficient for medical nexus purposes.  In fact, 
because Dr. H. did not support his conclusion with an 
explanation, the Board does not find his opinion probative of the 
question at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (a medical opinion which only contains data and 
conclusions, and is not supported by reasons or rationale is 
accorded no probative weight); see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two).  Further, Dr. 
H.'s statement that the impact of the cerebrovascular accident on 
the respiratory system was still quite significant, is consistent 
with the opinions of the May 2005 and October 2010 VA examiners, 
both of whom attributed the Veteran's respiratory disabilities to 
his 1996 cerebral aneurysm and resulting surgery.

In short, although fibrosis is noted to be a disease associated 
with exposure to asbestos, (see M21-1MR, Part IV.ii.2.C.9.b.), 
and even assuming the Veteran was exposed to asbestos during 
service, there is no persuasive medical evidence of record 
attributing the Veteran's currently diagnosed restrictive lung 
disease-subtle fibrosis-to in-service asbestos exposure.  
Instead, the weight of the medical evidence persuasively 
attributes the Veteran's restrictive lung disease to a 1996 
surgery related to a cerebral brain aneurysm.

Turning to the Veteran's currently diagnosed COPD and emphysema, 
the Board notes that COPD and emphysema are not found to be 
diseases associated with exposure to asbestos.  See M21-1MR, Part 
IV.ii.2.C.9.b.  Further, the October 2010 VA examiner concluded 
that the Veteran's COPD and emphysema were less likely than not 
related to service, including in-service asbestos exposure.  
Rather, the 2010 VA examiner determined that the Veteran's 
currently diagnosed COPD and emphysema was more than likely the 
result of his cardiopulmonary bypass and problems with chronic 
aspiration, both considered significant risk factors in the 
development of COPD and emphysema.  The 2010 examiner explained 
that the Veteran did not complain of shortness of breath prior to 
his surgery, but did complain of SOB after his 1996 surgery, and 
also reasoned (as noted above) that after his 1996 surgery, the 
Veteran developed abnormal PFTs with obstructive type patterns 
resulting from the 12-hour heart and lung bypass surgery.  

The VA examiner also identified the Veteran's 45-year history of 
smoking a pack or two a day as a factor in the development of his 
COPD.  While the Veteran has not claimed that he has a lung 
disease attributable to his having used tobacco products in 
service, the Board notes that for claims received by VA after 
June 9, 1998, which is the case here, a disability or death will 
not be considered service connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103 (2002); 
38 C.F.R. § 3.300 (2010).  Therefore, as a matter of law, service 
connection cannot be granted for any respiratory disability 
attributable to the use of tobacco products in service.

Concerning sleep apnea, there is no medical evidence attributing 
this disability to asbestos exposure.  It is not a disease 
associated with asbestos exposure, and the October 2010 VA 
examiner stated that the pathology of sleep apnea is not in any 
way related to asbestos exposure.

In addition, the Board finds that service connection for a 
respiratory disability on any basis other than as due to asbestos 
exposure, is also not warranted.  The service treatment records 
contain no evidence of complaints or treatment related to any 
sort of respiratory disorder or disease beyond a November 1953 
entry referencing a head cold, and the Veteran's chest and lungs 
were noted to be normal at entrance and discharge in 1956.  
Further, the Veteran's primary complaint has been shortness of 
breath, which he noted developed around 1998, over 40 years after 
discharge from service.  At no point has he reported experiencing 
respiratory symptoms since discharge from service.  Further, the 
1990s (decades after discharge) is the first documented 
indication in the record of any respiratory problems, including 
diagnoses of restrictive lung disease, COPD, or sleep apnea.  
Therefore, the Board finds that the record does not show 
continuity of respiratory symptomatology since discharge in 1956.  
Lastly, there is no probative medical evidence of record 
attributing any respiratory disability to service.  VA physicians 
in 2005 and 2010 opined that the Veteran's fibrosis, COPD and 
sleep apnea were less likely than not related to service, and 
more likely related to a 1996 surgery for a cerebral aneurysm 
that affected the Veteran's respiratory status.  The 2010 VA 
examiner provided a thorough explanation for his opinion, which 
is discussed above, but essentially he found that the Veteran's 
shortness of breath, and sleep apnea began after his 1996 
surgery, and noted that the Veteran's PFTs were normal prior to 
surgery, but decreased after surgery, thus showing a cause-and-
effect relationship between surgery and the development of 
respiratory problems.  In summary, after considering all the 
evidence of record, the Board finds that service connection for a 
respiratory disability on any basis is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
service connection claim.  The Veteran does not have a current 
respiratory disability that is traceable to disease or injury 
incurred in or aggravated during active military service, 
including in-service exposure to asbestos.


ORDER

Service connection for a respiratory disability, including 
emphysema, chronic obstructive pulmonary disease (COPD), or sleep 
apnea is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


